455 F.3d 1092
ASTRIUM S.A.S.; Astrium, Ltd., Plaintiffs-Appellants,v.TRW, INC.; Pilkington Optronics, Inc.; Corning Netoptix; OFC Corporation; Optical Filter Corporation, Defendants-Appellees.Astrium S.A.S., Plaintiff,v.TRW, Inc., Defendant,v.Pilkington Optronics, Inc., Third-party-plaintiff-Appellant,v.Fokker Space B.V.; Dutch Space Holding B.V.; Fokker Space & Systems B.V., Third-party-defendants-Appellees.Astrium S.A.S., Plaintiff,v.TRW, Inc., Defendant,v.Corning Netoptix; Optical Filter Corporation, Third-party-plaintiffs-Appellants,v.Fokker Space B.V.; Dutch Space Holding B.V.; Fokker Space & Systems B.V., Third-party-defendants-Appellees.Astrium S.A.S., Plaintiff,v.TRW, Inc., Defendant,v.Corning Netoptix; Optical Filter Corporation; Pilkington Optronics, Inc., Third-party-plaintiffs-Appellees,v.Fokker Space B.V.; Dutch Space Holding B.V., Third-party-defendants-Appellants.
No. 03-55499.
No. 03-56213.
No. 03-56214.
No. 03-56378.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 24, 2006.
Filed August 9, 2006.

Julian Brew, Kaye Scholer, LLP, Los Angeles, CA; Steven S. Rosenthal (argued), Kay Scholer, LLP, Washington, DC, for Astrium, S.A.S. and Astrium, Ltd., appellants.
Robert J. Becher and Fred G. Bennett (argued), Quinn Emanuel Urquhart Oliver & Hedges, LLP, Los Angeles, CA, for Northrop Grumman Space & Mission Systems Corp. (formerly known as TRW Inc.); Mark R. Irvine and James W. Hunt (argued), Mendes & Mount, LLP, Los Angeles, CA, for Pilkington Optronics, Inc.; Ronald A. McIntire and Chung H. Han, Perkins Coie, LLP, Santa Monica, CA, for Corning Netoptix, Inc., OFC Corporation, and Optical Filter Corporation, appellees.
Diane W. Wilson, Condon & Forsyth, LLP, New York, NY, for Fokker Space B.V. and Dutch Space Holding B.V., third-party-defendants-appellees.
Appeal from the United States District Court for the Central District of California; David O. Carter, District Judge, Presiding, D.C. Nos. CV-00-01169-DOC.
Before FERDINAND F. FERNANDEZ, PAMELA ANN RYMER and RICHARD R. CLIFTON, Circuit Judges.

ORDER

1
Astrium, S.A.S. and Astrium, Ltd. (collectively Astrium) appeal the district court's grant of summary judgment on Astrium's tort claims against a number of subcontractors1 after the alleged failure of solar arrays used to power telecommunications satellites.2 We dispose of the issues raised therein in a memorandum disposition in which we affirm the district court's ultimate decision in Astrium I. However, we note that the discussion of the merits in the district court's published order was based upon a decision of the California Court of Appeal as set forth in Robinson Helicopter Co., Inc. v. Dana Corp., 129 Cal.Rptr.2d 682, 684, 697-99 (2003). That decision was vacated by the California Supreme Court when it granted review. In fact, the decision of the California Supreme Court reached a conclusion opposite to that of the California Court of Appeal. See Robinson Helicopter Co., Inc. v. Dana Corp., 34 Cal.4th 979, 993-94, 102 P.3d 268, 276, 22 Cal.Rptr.3d 352, 362 (2004).


2
Therefore, to avoid confusion, we vacate the portion of the district court's order which set forth the reasons for the district court's decision. That portion appears in part III of Astrium I, 254 F.Supp.2d at 1134-40.


3
District court order VACATED in part.



Notes:


1
 Those are TRW, Inc.; and Corning Netoptix, Inc., Optical Filter Corporation, and OFC Corp. (collectively OFC)


2
 See Astrium, S.A.S. v. TRW, Inc., 254 F.Supp.2d 1129 (C.D.Cal.2003) (Astrium I).